Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 1 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 2 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 3 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 4 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 5 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 6 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 7 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 8 of 9
Case 21-02382   Doc 1-1 Filed 02/24/21 Entered 02/24/21 10:07:32   Desc
                      Signature Pages Page 9 of 9
